UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-8117


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

CLARENCE SPRATLEY,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (3:95-cr-00008-RLW-1)


Submitted:    January 30, 2009              Decided:   February 13, 2009


Before NIEMEYER and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Clarence Spratley, Appellant Pro Se. David Novak, OFFICE OF THE
UNITED STATES ATTORNEY, Elizabeth Wu, Assistant United States
Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Clarence Spratley appeals the district court’s order

denying   his   motion   for    reduction   of   sentence   pursuant   to   18

U.S.C. § 3582 (2006).          We have reviewed the record and find no

reversible error.    Accordingly, we affirm for the reasons stated

by the district court.         United States v. Spratley, No. 3:95-cr-

00008-RLW-1 (E.D. Va. Aug. 25, 2008).              We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                   AFFIRMED




                                      2